— Order unanimously reversed on the law without costs, motions and cross motion granted and complaint dismissed. Memorandum: The trial court erred in denying defendants’ motions and defendant Spartan Motors, Inc.’s cross motion to dismiss the complaint for failure to file a note of issue pursuant to CPLR 3216 (b) (3) because plaintiff failed to proffer a reasonable excuse for his neglect in complying with the demand or to show the existence of a good and meritorious cause of action (see, CPLR 3216 [e]; McLennan v County of Erie, 154 AD2d 909; Mason v Simmons, 139 AD2d 880, 881; Alise v Colapietro, 119 AD2d 921). (Appeal from Order of Supreme Court, Onondaga County, Hayes, J. — Dismiss Complaint.) Present — Callahan, A. P. J., Doerr, Boomer, Green and Davis, JJ.